Title: To George Washington from Major General Arthur St. Clair, 23 February 1780
From: St. Clair, Arthur
To: Washington, George


          
            Spring Field [N.J.] Febry 23d 17807 oClock in the Morning
            Sir
          
          I am extremly apprehensive that the Rains of yesterday, together with the high Winds from the eastward last Night, have rendered the Enterprise on Paulus Hook impract[i]cable; I shall however make the Experiment, and have given Orders for the March of the Troops in such manner as that the whole, by three different Routs, will be assembled at New Ark by twelve oClock at Night, which will leave us sufficient time for the Business before Day—in the mean time I shall satisfy myself with regard to the Ice. I Am Sir your most obedient and very humble Servant
          
            Ar. St Clair
          
        